Citation Nr: 0901627	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  03-34 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for a right knee 
disability as secondary to medial meniscal injury and 
instability of the left knee.

3.  Entitlement to service connection for residuals of a 
right ankle injury.

4.  Entitlement to an evaluation in excess of 10 percent for 
medial meniscus injury, left knee, prior to September 13, 
2007.

5.  Entitlement to an evaluation in excess of 10 percent for 
instability of the left knee, rated 10 percent from March 26, 
2002 to September 13, 2007.

6.  Entitlement to an evaluation in excess of 20 percent for 
medial meniscus injury, left knee, from September 13, 2007.

7.  Entitlement to a compensable rating for a skin disorder 
of the shoulders, chest, back, and neck.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from April 1995 to June 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2002 and later decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, and Los Angeles, California.

Entitlement to service connection for a right knee disability 
and entitlement to increased ratings for the left knee were 
remanded for development in March 2005.  All listed issues 
were remanded RO in Seattle, Washington in July 2008 to 
afford the veteran a hearing before a Veterans Law Judge.  

In November 2008, the veteran appeared before the undersigned 
Veterans Law Judge at the RO for a hearing (Travel Board 
hearing).  At that time, the veteran withdrew from appeal 
service connection for right carpal tunnel syndrome.  




FINDINGS OF FACT

1.  An inservice right shoulder injury in 1998 resulted in 
right shoulder strain.  

2.  Competent medical evidence reflects a current right 
shoulder disability.  

3.  There is competent medical evidence tending to link the 
in-service shoulder injury to the current right shoulder 
disability. 

4.  Service connection is in effect for the veteran's left 
knee disability.  

5.  Competent medical evidence of record has provided a 
causal link between the right knee disability and the 
service-connected left knee disability. 

6.  There is competent medical evidence of a link between in-
service right ankle sprains and right ankle degenerative 
joint disease.

7.  During the entire appeal period, the left knee has been 
manifested by painful motion in both flexion and extension 
with flare-ups of pain and swelling and additional functional 
limitation due to decreased endurance.  

8.  During the entire appeal period, left knee instability 
has been slight.  

9.  The service-connected skin disability covers 3 percent of 
the body and zero percent of exposed surface of the body; it 
has not required corticosteroid therapy.  


CONCLUSIONS OF LAW

1.  Right shoulder degenerative joint disease was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

2.  The criteria for secondary service connection for right 
knee degenerative joint disease are met.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008); 38 C.F.R. § 3.310 (2008).

3.  Right ankle degenerative joint disease was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

4.  Prior to September 13, 2007, the criteria for a schedular 
rating in excess of 10 percent for left knee limitation of 
flexion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, 
Diagnostic Code 5260 (2008).

5.  Prior to September 13, 2007, the criteria for a separate 
10 percent schedular rating for left knee limitation of 
extension are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, 
Diagnostic Code 5261 (2008).

6.  For the entire appeal period, the criteria for a 
schedular rating no higher than 10 percent for left knee 
instability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 3.344, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.71, § 4.71a, Diagnostic Code 
5257 (2008).

7.  Effective September 13, 2007, the criteria for a 
schedular rating greater than 20 percent for left medial 
meniscus injury with limitation of motion are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.71, Plate II, § 4.71a, Diagnostic Codes 5258, 5260, 
5261 (2008).

8.  For the entire appeal period, the criteria for a 
compensable schedular rating for a skin disorder of the 
shoulders, chest, back, and neck are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 
7813, 7820 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
or her representative, if any, of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
also inform the claimant of any information and evidence not 
of record that VA will seek to provide and that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  If the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by simply demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44. 

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of notice followed by readjudication of the claim) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance 
of notification followed by readjudication of the claim, such 
as an SOC or SSOC, cures a timing defect).  

In this case, VA's duty to notify was satisfied subsequent to 
the initial decision in July 2007.  Supplemental statements 
of the case (SSOCs) were thereafter issued in March and April 
2008 that address all notice elements.  Thus, the action 
taken by VA cured the timing error.  The claimant has been 
afforded opportunity to participate in his claims and has 
responded.  For these reasons, it is not unfairly prejudicial 
to the claimant for the Board to adjudicate the claims.  

VA also has a duty to assist the claimant in the development 
of the claims.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained VA 
and private medical records.  A hearing before the 
undersigned Veterans Law Judge was provided.  The claimant 
was afforded VA medical examinations.  Neither the claimant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2008).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service treatment 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

Right Shoulder 

The veteran's STRs reflect that in August 1998 he reported 
right shoulder pain for one month.  The examiner found pain 
on abduction and on external rotation.  The assessment was 
shoulder strain and the veteran was referred to a clinic for 
evaluation.  He completed a medical history questionnaire in 
February 1999, checking "yes" to past/current history of 
swollen or painful joints.  The physician addressed left knee 
concerns.  The STRs contain no other information concerning 
the right shoulder.

In June 2007, the veteran reported that he injured his right 
shoulder during active service while riding in a truck.  He 
reported that the shoulder was treated in the military.  
Private June 2007 X-ray study shows right acromion spurring.  

An August 2007 VA outpatient progress note contains an 
assessment of right shoulder degenerative joint disease.  

In May 2008, a private physician D. Huang, M.D., related 
right shoulder degenerative changes to a 1998 injury.  Dr. 
Huang explained, "Persons with injured joints are more 
likely to develop degenerative changes than otherwise."  

In November 2008, the veteran testified before the 
undersigned that his right shoulder was not examined at the 
time of discharge from active service because he was being 
medically discharged for the left knee.  He testified as to 
events surrounding a humvee accident in 1998 that caused a 
right shoulder injury.  

All elements of successful service connection claim are 
presented.  Caluza, supra.  There is a documented in-service 
right shoulder injury in 1998 that resulted in a right 
shoulder strain.  There is a current VA assessment of right 
shoulder degenerative joint disease, which is based on X-
rays.  Dr. Huang has provided a competent link between the 
current disability and the in-service injury, along with a 
rationale.  Dr. Huang's medical nexus opinion is persuasive 
because it is based on correct facts.  Moreover, no 
intercurrent injury has been shown and Dr. Huang's opinion 
has not been controverted.  Any remaining doubt is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107.

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for right shoulder degenerative 
joint disease must therefore be granted. 

Right knee Disability

The veteran alleges that his service-connected left knee has 
caused or aggravated his right knee.  Secondary service 
connection is available where a service-connected disability 
directly caused another disability and where a service-
connected disability has aggravated a non-service-connected 
disability.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Competent medical evidence is required 
to link directly or secondarily the claimed condition to the 
veteran's period of active service.  See Lathan v. Brown, 
7 Vet. App. 359, 365 (1995); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310.  
The amended 38 C.F.R. § 3.310(b) clearly institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  The veteran raised the issue of 
secondary service connection for the right knee in March 
2002.  Thus, he filed his claim prior to the October 10, 
2006, effective date of the revised regulation.  
Consequently, the old law set forth in Allen is for 
application.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.  

The veteran's STRs do not reflect any right knee complaint, 
nor has the veteran alleged any trauma to the right knee 
during active service.  The STRs do note, however, that left 
knee complaints arose in October 1995, during active service.  

A November 2001 VA outpatient treatment report notes 
bilateral knee pains.  The report notes that the veteran 
began working for the Post Office in June 2001 and right knee 
pain began in August 2001; however, the report does not imply 
that the right knee pain is related to working for the Post 
Office.  

A February 2002 VA magnetic resonance imaging (MRI) report 
notes a right lateral collateral ligament tear.  

In March 2002, the veteran first submitted his secondary 
service connection claim for a right knee disability.  

July 2002 VA knee X-rays showed minimal degenerative changes, 
bilaterally. During a July 2002 VA compensation examination, 
the veteran reported chronic left knee pains and a one-year 
history of right knee pain on activity.  The examiner did not 
address the etiology of any right knee disorder.

In December 2003, a VA osteopath reported that the right 
lateral collateral ligament tear had healed and that 
bilateral knee pains were of unknown etiology.  Because the 
right lateral collateral ligament injury has healed, it need 
not be discussed.  

A March 2004 VA intake evaluation notes that the veteran 
complained of chronic bilateral knee pains, a hopping walk to 
keep pressure off the left knee, and changes in balance, 
coordination, or mobility.  

The veteran underwent a VA compensation examination in 
January 2006, which was accomplished by a QTC physician.  The 
physician noted that the veteran began working for the post 
office in June 2001 in a job that required frequent stepping 
into and out of a truck.  The physician noted that this 
activity could "easily" cause knee injury, but also noted 
that it is "common" to develop degenerative joint disease 
in the contra lateral knee as a sequel of the opposite knee.  
The physician concluded however, that because right knee pain 
was not shown prior to 2001, it was unlikely that right knee 
pain developed due to the left knee injury.  It is unclear 
whether the physician also dissociated any aggravation of the 
right knee due to the left knee.  

A July 2007 private medical report from Dr. Huang notes an 
assessment of "torn ligament of the right knee, likely from 
over compensation due to his left knee pain."

An August 2007 VA outpatient progress note contains an 
assessment of multi-joint degenerative joint disease that 
appears to include the right knee.  

A September 2007 VA compensation examination report reflects 
that the right knee appeared normal, the feet showed no sign 
of abnormal weight bearing, and the examiner deemed the 
veteran's gait to be within normal limits.  No etiology 
opinion was offered.  

In January 2008, the veteran's spouse reported that the 
veteran favored the left knee due to pain.  In January 2008, 
an acquaintance reported that the veteran had difficulty 
standing for long periods due to knee injury and ankle pain.

In May 2008, Dr. Huang related the right knee to the service-
connected left knee.  Dr. Huang explained, "He has torn 
ligament on the right knee, likely from overcompensation due 
to his left knee pain."  

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge that his doctor told him that 
his right leg muscles were measurably larger because of 
overcompensating for the left leg.   

The absence of a separation examination report renders it 
impossible to determine the nature of any right knee 
condition at separation; however, all elements of successful 
secondary service connection claim are present.  The left 
knee is service-connected.  There is competent evidence that 
the veteran favors the left knee due to pain.  There are VA 
and private assessments of right knee degenerative joint 
disease and torn ligament of the right knee.  Finally, Dr. 
Huang has provided a competent link between the current right 
knee disability and the service-connected left knee, along 
with a rationale.  Dr. Huang's medical nexus opinion is 
persuasive because it is based on correct facts. 

Dr. Huang's medical nexus opinion has been controverted, 
however, by a VA QTC examination report that dissociates the 
right knee from the left due to the delayed timing of the 
onset of right knee pain.  VA's QTC physician implied that 
the right knee should have become painful sooner than 2001 
were the left knee to be the cause.  However, for the reasons 
below, this theory lacks persuasiveness. 

First, the QTC physician noted clearly that it is "common" 
for a painful knee to cause degenerative joint disease in the 
contra lateral knee-which is essentially the position taken 
by Dr. Huang.  The Board finds this part of the VA opinion 
favorable and persuasive, as it is adopted by both 
physicians.  

Second, the VA physician noted that the veteran began his 
strenuous job in June 2001, just prior to the onset of right 
knee pain.  While the onset of right knee pains after 
beginning the strenuous job indicates a possible cause-and-
effect relationship, it is inconclusive without more 
evidence.  The physician noted that the new job could 
"easily" cause knee injury, yet no specific knee injury was 
reported.  Even noting that the left knee became painful over 
five years before the right knee became painful does little 
to rule-out service connection on an aggravation basis.  

Finally, because of the painful left knee, the strain of the 
new job was concentrated on the right knee.  With this 
thought, the Board is even less persuaded that service-
connected left knee can be dissociated from right knee 
degenerative joint disease.  

Because both physicians agree that it is "common" for a 
painful knee to cause degenerative joint disease of the 
contra lateral knee and because Dr. Huang is particularly 
convinced of this, the Board finds the positive and negative 
evidence to be at least in relative equipoise on the issue of 
secondary service connection.  After considering all the 
evidence of record, including the testimony, the Board finds 
that the evidence is in relative equipoise.  The benefit of 
the doubt doctrine will therefore be applied.  See 
38 U.S.C.A. § 5107; Gilbert, supra.  Service connection for 
right knee degenerative joint disease will therefore be 
granted.

Residuals of a Right Ankle Injury

The veteran's STRs reflect that in August 1996 he was treated 
for right ankle pain after a basketball injury.  Joint pain, 
tenderness, swelling, redness, and limitation of motion were 
found, but X-rays showed no fracture.  The assessment was 
resolving ankle sprain.  A report two weeks later notes that 
the right ankle remained painful.  The assessment was a 
resolving Grade II ankle sprain.  A September 1996 report 
notes four weeks of right ankle pain.  An October 1996 report 
notes resolved right ankle sprain.

A February 1999 report notes a recent left ankle sprain; 
however, the accompanying consultation report also notes 
among other findings "frequent ankle sprains" to the right 
ankle.  The veteran completed a medical history questionnaire 
in February 1999, checking "yes" to past/current history of 
swollen or painful joints.  The physician addressed left knee 
concerns.  There is no separation examination report and the 
right ankle was not addressed.

According to a March 2004 VA outpatient treatment report, the 
veteran denied any ankle pain.  

In June 2007, the veteran reported that he injured his right 
ankle on a road march during active service and again during 
physical training.  He noted that these injuries were 
documented in his STRs. 

June 2007 private X-rays showed mild degenerative changes of 
the right ankle.  An August 2007 VA outpatient progress note 
contains an assessment of right ankle degenerative joint 
disease.  

In May 2008, Dr, Huang opined that injury in 1998 is likely 
related to the development of degenerative changes in the 
right ankle on a "more probable than not basis."  'Persons 
with injured joints are more likely to develop degenerative 
changes than otherwise", the doctor explained.  

In November 2008, the veteran testified before the 
undersigned that he hurt the right ankle three different 
times during active service.    

All elements of successful service connection claim are 
presented.  Caluza, supra.  Although a documented in-service 
right ankle sprain in August 1996 resolved, as clearly noted 
in October 1996, a February 1999 STR strongly suggests that 
right ankle sprains recurred.  No dates of injury were 
supplied, although these recurrences were "frequent."  The 
absence of a separation examination report renders it 
impossible to determine the condition of the right ankle at 
separation.  There is a current VA assessment of right ankle 
degenerative joint disease, which is based on X-rays.  
Finally, Dr. Huang has provided a competent link between the 
current disability and in-service injury, along with a 
rationale.  Dr. Huang's medical nexus opinion is persuasive 
because it is based on correct facts, although the recitation 
of an injury in 1998 appears to refer to shoulder injury 
rather than a specific right ankle injury.  No intercurrent 
right ankle injury has been shown and Dr. Huang's opinion has 
not been controverted.  Any remaining doubt is resolved in 
favor of the veteran.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for right ankle degenerative joint 
disease must therefore be granted. 

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
Court distinguished a claim for an increased rating from that 
of a claim arising from disagreement with the initial rating 
assigned after service connection was established.

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Left Knee Rating Prior to September 13, 2007

The veteran seeks a rating in excess of 10 percent for medial 
meniscus injury, left knee, prior to September 13, 2007.  The 
claims file reflects that in June 2000, the RO granted 
service connection for left knee medial meniscus injury and 
granted a 10 percent rating effective from July 1, 1999, 
under Diagnostic Code 5299-5262 (a code analogous to tibia 
and fibula impairment).  The veteran did not appeal.  

On December 6, 2001, VA notified the veteran that it was 
scheduling an examination to determine the current severity 
of his disability.  The veteran underwent VA examination in 
July and August 2002.  

According to the July 2002 examination report, the veteran 
had constant left knee pain.  The left knee showed no 
effusion, but there was tenderness on compression of the 
patella.  Range of motion was from zero to 130 degrees.  Left 
leg strength was full.  A September 2000 magnetic resonance 
imaging (MRI) report showed chondromalacia of the patella and 
of the medial compartment.  X-rays showed very early 
arthropathy of the left patellofemoral and tibiofemoral 
articulation, medially.  

An August 2002 VA compensation examination report notes 
evidence of painful motion of the left knee.  Range of motion 
was to 120 degrees with pain.  The knee was not limited by 
fatigue, weakness, lack of endurance, or incoordination.

In October 2002, the RO granted a separate 10 percent rating 
for left knee instability from March 26, 2002, under 
Diagnostic Code 5257 and continued a 10 percent rating for 
under Diagnostic Code 5299-5262.  The veteran appealed.  

In his November 2003 substantive appeal, the veteran noted 
that an October 15, 2003, VA report from Loma Linda VA 
Medical Center had not been considered.  

A VA report from Loma Linda was later obtained and reflects 
that on October 15, 2003, the veteran's pain score was 10.  
The Board interprets this as the worst pain.  There was full 
range of motion with medial joint line tenderness.  An 
orthopedic consultation was requested.  

A December 2003 VA orthopedic consultation report notes 
worsening left knee pain in the recent six months.  Pain 
worsened with weight-bearing, but abated on extension of the 
lower leg.  There was occasional swelling.  No swelling or 
other abnormal sign was seen.  The report notes that a 
September 2000 VA MRI had shown shortening of the left medial 
meniscus, chondromalacia, and a small subchondral cyst in the 
trochlear.  In July 2005, the veteran was issued orthotic 
foot supports to ease knee pains.  

A January 2006 VA orthopedic compensation examination report 
reflects that left knee pain worsened with most activities 
(standing, stair-climbing, driving) that were required in the 
veteran's security-guard job.  The veteran reported that the 
knee did not incapacitate him, however.  The examiner 
surmised that functional impairment would include decreased 
endurance for standing, driving, stair-climbing, running, and 
mowing the lawn.  The veteran lost work three times during 
the year because of the knee.  Two asymptomatic left knee 
surgical scars were noted.  His gait was mildly antalgic.  
The left knee had a normal appearance.  Flexion was limited 
by pain to 120 degrees.  Extension to zero degrees was 
painless.  The diagnosis remained left knee medial meniscus 
injury.

An August 2007 VA outpatient progress note contains a 
diagnosis of degenerative joint disease of the knees.  

An X-ray taken in September 2007 showed a normal left knee.  
A QTC referral examination report performed on September 13, 
2007, reflects that the veteran reported weakness, stiffness, 
swelling, heat, redness, giving way, and fatigability on an 
intermittent basis.  Pain was intense and constant.  Gait was 
normal.  He wore a knee brace for walking.  There was 
tenderness and guarding of movement.  No swelling, crepitus, 
or other abnormal sign was seen.  Range of motion was to 110 
degrees of flexion, limited by pain, and also lacked 10 
degrees of full extension, limited by pain.  The examiner 
felt that the left knee diagnosis should be changed to 
chronic left knee strain-mild.

Prior to September 13, 2007, the left knee is rated 10 
percent disabling under Diagnostic Code 5299-5262.  Under 
Diagnostic Code 5262, tibia and fibula impairment with 
moderate knee or ankle disability warrants a 20 percent 
rating.  Because tibia or fibula impairment is not shown, but 
left knee degenerative changes with limitation of motion are 
shown, the Board will consider Diagnostic Codes 5003, 5260, 
and 5261, rather than Diagnostic Code 5262.  

Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings is rated on limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbation.  A 
10 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) The 20 percent and 10 
percent ratings based on X-rays will not be combined with 
ratings based on limitation of motion.  Note (2) The 20 
percent and 10 percent ratings based on X-rays will not be 
used in ratings listed under diagnostic codes 5013-5024.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008). 

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2008).   

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 
(2008).    

Throughout this limited appeal period, which appears to begin 
with an August 2001 notice of pending knee evaluation and 
ends on September 13, 2007, the left knee disability has been 
manifested by painful motion in both flexion and extension 
with flare-ups of greater pain and swelling and additional 
functional limitation due to decreased endurance.  

Comparing the above-mentioned manifestation with the rating 
criteria, while compensable limitation of flexion is not 
shown, because of additional functional impairment and X-ray 
evidence of arthritis, a 10 percent rating is warranted for 
the left knee under Diagnostic Code 5003-5260.  This 10 
percent rating has already been assigned by the RO, albeit 
under Diagnostic Code 5299-5262.  Left knee limitation of 
flexion has not been shown to more nearly approximate the 
criteria for a 20 percent rating, even considering the tenets 
of DeLuca, supra, for painful limitation of motion and loss 
of endurance.  The Board therefore finds that the 
requirements for a rating greater than 10 percent under 
Diagnostic Code 5260, limitation of flexion of the left knee, 
are not met.  

Where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VA General Counsel 
held that these separate ratings should each take into 
consideration any additional functional loss due to pain 
under 38 C.F.R. § 4.40 and DeLuca, and that these separate 
ratings do not amount to pyramiding under 38 C.F.R. § 4.14.  
VAOPGCPREC 9-2004.  

Applying 38 C.F.R. §§ 4.14, 4.40, and VAOPGCPREC 9-2004, 
because limitation of extension is shown, a separate rating 
must be considered.  While the examination reports pre-dating 
September 13, 2007, do not reflect compensable limitation of 
extension, it is likely that painfully limited extension 
existed prior to the September 13, 2007, examination.  This 
is because while the September 13, 2007, examiner recorded a 
10-degree limitation of extension deficit, she/he did not 
report a distinct time period in which this impairment arose.  
Reports dated throughout the appeal period note complaints of 
severe left knee pain on use.  Thus, pain on extension will 
be presumed throughout the appeal period.

Therefore, weighing the tenets of Hart, supra (staged rating 
warranted where the facts show distinct time periods where 
the service-connected disability exhibited symptoms that 
would warrant different ratings) against the stated 
requirement of 38 C.F.R. § 4.2 (It is the responsibility of 
the rating specialist to interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture), because a distinct time 
of increased symptomatology is not readily apparent and 
because the rater is required to reconcile various reports 
into consistent picture, the Board will grant a separate 10 
percent rating for limitation of extension of the left knee 
for the period prior to September 13, 2007, under Diagnostic 
Code 5261.  

Left knee instability from March 26, 2002, to September 13, 
2007

The RO assigned a 10 percent rating for left knee instability 
effective from March 26, 2002, to September 13, 2007, under 
Diagnostic Code 5257.  The veteran has appealed for a greater 
rating.

Under Diagnostic Code 5257, slight knee disability due to 
instability or subluxation warrants a 10 percent rating.  
Moderate knee instability warrants a 20 percent rating and 
severe instability warrants a 30 percent rating.  38 C.F.R. 
§§ 4.71, Plate II, § 4.71a, Diagnostic Code 5257 (2008).  

Review of the evidence throughout the appeal period does not 
reflect more than slight disability due to left knee 
instability.  In a July 2002 examination report, the examiner 
described Grade-1 instability of the left knee, which is 
instability of the medial collateral ligament on valgus (bent 
outward) stress only.  No other instability (such as varus, 
Lachman's, anterior and posterior drawer instability) was 
shown.  The assessment was Grade-1 laxity.  An August 2002 VA 
compensation examination report notes that instability was 
not found.

In October 2002, the RO granted a separate 10 percent rating 
for left knee instability from March 26, 2002, under 
Diagnostic Code 5257.   

A January 2006 VA orthopedic compensation examination report 
reflects that stability testing of the left knee was 
precluded due to obesity.  

A QTC referral examination report performed on September 13, 
2007, reflects that the veteran reported giving way on an 
intermittent basis.  He wore a knee brace to reduce pain 
while walking.  There was tenderness and guarding of 
movement.  The examiner felt that left knee stability was 
within normal limits.

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge that his job required 
significant walking on patrol.  

From the above facts, it is clear that left knee instability 
in valgus (bent outward) stress has been no worse than 
slight.  The veteran wears a knee brace, but this is for pain 
control.  No other functional impairment related to 
instability is shown.  Comparing the manifestations to the 
rating criteria, the criteria for a 20 percent rating for 
left knee instability are not more nearly approximated.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a schedular rating greater 
than 10 percent for left knee instability is therefore 
denied. 

Left Knee Rating from September 13, 2007

In March 2008, the RO assigned a single 20 percent rating for 
the left knee effective from September 13, 2007, and recoded 
the disability under Diagnostic Code 5258.  The RO then 
discontinued a separate rating for left knee instability on 
the basis that instability was not shown in the September 13, 
2007, VA compensation examination report.  

The left knee instability rating was in effect from March 26, 
2002, to September 13, 2007, which exceeds 5 years.  Because 
the instability rating was in effect for 5 years, the Board 
must consider whether discontinuation of the left knee 
instability rating is proper.  

38 C.F.R. § 3.344(a) provides guidelines for rating 
reductions and additional prerequisites to reduction of 
ratings where the rating has been in effect for 5 years or 
more (see § 3.344(c)).  The following is an excerpt from 
§ 3.344(a):

Moreover, though material improvement in the 
physical or mental condition is clearly reflected, 
the rating agency will consider whether the 
evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary 
conditions of life.

In this case, neither the September 2007 VA examination 
report nor any other evidence of record contains evidence 
that makes it reasonably certain that the improvement in left 
knee stability will be maintained under the ordinary 
conditions of life.  Thus, a reduction of a separate rating 
for left knee instability cannot be supported by the evidence 
of record.  The Board will therefore continue the separate 10 
percent rating for left knee instability.  

The next issue is whether a rating greater than 20 percent 
for left meniscus injury from September 13, 2007, is 
warranted.  The RO assigned Diagnostic Code 5258 to the left 
knee disability, effective September 13, 2007.  

Cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the joint warrants a 
20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2008).  In this case, there is little evidence of 
a dislocated semilunar knee cartilage.  A September 2000 MRI 
showed a shortening of the medial meniscus, chondromalacia, 
and a small cyst.  The September 13, 2007, VA examiner 
changed the diagnosis to chronic left knee strain-mild.  
However, the September 2007 change in diagnosis was made 
without the benefit of an MRI.  

A 20 percent rating under Diagnostic Code 5258 results in 
essentially the same rating as two 10 percent ratings for 
limitation of motion, the Board finds that the criteria for a 
rating greater than 20 percent under Diagnostic Code 5258 are 
not more nearly approximated.  Thus, a rating greater than 20 
percent for left meniscus injury effective from September 13, 
2007, is denied.  

Compensable Rating for a Skin Disorder

The veteran seeks a compensable rating for a skin disorder of 
the shoulders, chest, back, and neck.  In June 2000, the RO 
granted service connection for tinea versicolor of the 
shoulders, back, chest, and neck and assigned a 
noncompensable rating effective from July 1, 1999, under 
Diagnostic Code 7800-7813.  The veteran did not appeal.  

In June 2007, the veteran requested a higher rating for his 
skin disability.  The RO scheduled an examination.  

A September 2007 VA QTC examination report reflects a 
complaint of itching caused by tinea versicolor of the arms, 
back, chest, shoulders, and neck areas.  There was no 
exudation, ulceration, shedding, or crusting.  The symptoms 
fluctuated, occurring as often as three times per year, each 
lasting two months.  Four "attacks" had occurred in the 
recent year, however.  

The QTC physician remarked that the only exposed area 
affected was the arms and noted treatment with ketoconazole 
for less than 6 weeks in the past 12 months.  The treatment 
caused side-effects, including headache, nausea, and 
abdominal pains.  The veteran reported no functional 
limitation due to this skin disorder.

The skin area affected during the September 2007 skin 
examination was primarily the torso, front and back.  There 
was no change in pigmentation or other change in normal skin.  
However, the physician did report that a rash was observed in 
areas that coincided with the veteran's complaint of itching.  
Zero percent of exposed area was involved and 3 percent of 
the total body area was involved.  No related nervous or 
systemic disorder was observed.  The diagnosis was tinea 
versicolor of the arms, back, chest, shoulders, and neck 
areas.  

VA outpatient treatment reports note skin complaints and 
treatment with shampoo at various times.  

In November 2007, the RO denied a compensable rating for the 
skin; however, the RO recoded the skin disability under 
Diagnostic Code 7820.  

In May 2008, Dr. Huang noted "extensive" tinea versicolor.  

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge that he used Selsun Blue(r) 
shampoo for his skin problem.  It lessened the itching.  He 
testified that he wore long-sleeved shirts to hide patches on 
his arms.  He testified that the condition was worse in hot 
weather.

Under the current rating schedule for skin disorders, 
dermatophytosis due to tinea-related outbreaks is rated as 
disfigurement of the head, face, or neck, or as dermatitis, 
under Diagnostic Codes 7800 through 7806.  38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2008).  Under Diagnostic Code 7820, 
skin infections not listed elsewhere are rated in a manner 
similar to Diagnostic Code 7813.  38 C.F.R. § 4.118, Code 
7820 (2008).  

Under Diagnostic Code 7806, if the dermatitis or eczema 
covers an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  

A 30 percent rating is warranted for dermatitis or eczema 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required for a total duration of six weeks or more, but 
not constantly, during the past twelve-month period.  

Finally, a maximum rating of 60 percent under the revised 
criteria is warranted where the condition covers an area of 
more than 40 percent of the entire body or where more than 40 
percent of exposed areas affected, or; where constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past twelve-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2007).  

The service-connected skin disability is manifested by 3 
percent body coverage.  It has not required corticosteroid 
therapy less than six weeks in the past 12 months.  The skin 
disability has been treated with ketoconazole, but this is 
not a steroidal compound.  Itching is conceded.  Thus, the 
criteria for a 10 percent rating under Diagnostic Code 7813 
are not more nearly approximated.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a compensable disability 
rating for tinea versicolor of the shoulders, chest, back, 
and neck is therefore denied.  

Extraschedular Consideration

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also 


ORDER

Service connection for right shoulder degenerative joint 
disease is granted.

Service connection for a right knee disability secondary to 
the left knee is granted.

Service connection for right ankle degenerative joint disease 
is granted.

A schedular rating in excess of 10 percent for left knee 
limitation of flexion due to medial meniscus injury, prior to 
September 13, 2007, is denied.  

A separate 10 percent schedular rating for left knee 
limitation of extension due to medial meniscus injury, prior 
to September 13, 2007, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

A schedular rating in excess of 10 percent for left knee 
instability due to medial 
meniscus injury, from March 26, 2002, to September 13, 2007, 
is denied.  

A 10 percent schedular rating for left knee instability due 
to medial meniscus injury is granted effective September 13, 
2007, subject to the laws and regulations governing the 
payment of monetary benefits. 

An evaluation in excess of 20 percent for left knee medial 
meniscus injury with limitation of motion effective September 
13, 2007, is denied.

A compensable rating for tinea versicolor of the shoulder, 
chest, back, and neck is denied.  



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


